      Case 1:19-cv-03283-DLC Document 59 Filed 04/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 TRANSPERFECT GLOBAL, INC.,              :
                                         :
                          Plaintiff,     :            19cv3283 (DLC)
                -v-                      :
                                         :                 ORDER
 LIONBRIDGE TECHNOLOGIES, INC. and       :
 H.I.G. MIDDLE MARKET, LLC,              :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     An initial pretrial conference is presently scheduled in

this matter for May 1, 2020 at 3:00 p.m.       Due to the outbreak of

COVID-19, a Southern District of New York standing order has

authorized certain criminal proceedings to be conducted by

“video teleconferencing, or telephone conferencing if video

teleconferencing is not reasonably available.”        In Re:

Coronavirus/COVID-19 Pandemic, 20mc176 (CM) (Mar. 30, 2020).

The Court would therefore like to develop its capabilities to

conduct matters by video conference.      Accordingly, it is hereby

     ORDERED that the May 1 initial pretrial conference will

take place by Skype for Business videoconference.         To access the

conference, paste the following link into your browser:

https://meet.lync.com/fedcourts-nysd/anthony_sampson/WGXLVWU1.

You may be asked to download software to use Skype’s
         Case 1:19-cv-03283-DLC Document 59 Filed 04/30/20 Page 2 of 2



videoconferencing features.1        Counsel are directed to test their

videoconference setup in advance of the conference -- including

their ability to install Skype for Business and access the link

above.    Once you have entered the conference, check your audio

and video settings; ensure that the microphone selected is the

one you wish to use for the proceeding and that your webcam is

functioning.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who do not need the ability to speak during the

conference, may access the conference audio using the following

credentials:

     Call-in number: 917-933-2166

     Conference ID: 470740098

Dated:       New York, New York
             April 29, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.

                                       2
